Citation Nr: 1507662	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-27 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected coronary arterial disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1963 and from May 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's residuals of a stroke share a common etiology with his service-connected CAD and peripheral vascular disease.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, residuals of a stroke were incurred due to active duty and/or secondary to service-connected disease.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.10 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

B.  Stroke

Private treatment records show that in November 2009, the Veteran experienced a stroke.  The Veteran has claimed entitlement to service connection for his stroke residuals as secondary to his service-connected coronary artery disease.  The Board notes that in addition to coronary artery disease, service connection has been awarded for peripheral vascular disease.

In a March 2011 letter, G.M.H., MD, FACC, opined that the Veteran suffers from severe diffuse and rapidly progressive atherosclerosis that has led to myocardial infarction requiring coronary artery bypass grafting and severe cerebrovascular disease, which led to a cerebrovascular ischemic event in 2009.  Dr. H. pointed out that the Veteran also suffered from severe peripheral vascular disease, and all of those conditions were related and part of the same endovascular process.

In July 2012, the Veteran underwent VA compensation and pension examination.  The examiner indicated that the Veteran suffered a stroke in 2009.  When asked if the Veteran's stroke was at least as likely as not proximately due to or the result of the service-connected CAD, he opined no, but he specified that the question was not accurate medically.  The examiner explained that the Veteran's coronary artery disease and his carotid artery disease were both from the Veteran's peripheral vascular disease (PVD), which was diffuse throughout his body.  The examiner further explained that PVD was a disease that attacks all arteries throughout the body.

Dr. H. submitted another letter in October 2012 in which he explained that the Veteran's CAD and cerebrovascular disease that resulted in his stroke were related.  He further opined that since the Veteran's CAD was considered service connected, any condition involving a disruption of the endovasculature is indeed more likely than not related to the agent that caused the service-connected disease.  As such, Dr. H. indicated that the Veteran's stroke should also be considered a service-connected condition.

In November 2013, the July 2012 VA examiner provided an addendum to his prior opinion.  He said that it was not likely that the Veteran's stroke was secondary to his heart condition.  He admitted that both the stroke and CAD were from vascular disease; however, in the Veteran's specific case, nothing was thrown from the heart into the brain to cause a stroke.

As reviewed above, although disagreement exists regarding what was incurred secondary to which disease, both the VA examiner and the private examiner clearly agree that the Veteran's CAD, PVD, and stroke have a common etiology.  As such, the Board finds that these three disorders cannot be satisfactorily disassociated.  In light of the fact that service connection is in effect for both CAD as well as PVD, and in light of the agreement among the medical examiners of record that all three of these disorders share a common etiology, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's stroke residuals warrant a grant of service connection.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a stroke is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


